DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Please remove bullets.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is vague, unclear and requires clarification.  What is “a sub-step of initializing state variables of said entropy coding module”, “writing, in the sub-stream representative of said at least 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 1 is unclear in regards to the applicant’s entropy coding problem which appears first in para. 0016 of the published specification, which describes the drawback of entropy coding in which the probabilities for the symbols for a first block in a new row/slice/tile have to refer to the previous row which gives rise to a loss of efficiency during coding.  Where explicitly does claim 1 clarify this?  Claim 1 states “said probabilities being those which have been determined for a coded and decoded predetermined block of at least one other subset”.  So therefore, this comprises the same problem that applicant is claiming (i.e. a first block in a slice using probabilities of a last block in a previous slice).  Please clarify this.





Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Horowitz (US 20120163452).

Regarding claim 1 Horowitz discloses
a method for coding at least one image comprising the steps of: segmenting (C1) the image into a plurality of blocks (MB) able to contain symbols belonging to a predetermined set of symbols, grouping (C2) of blocks into a predetermined number (P) of subsets of blocks (SE1, SE2, .  . . , SEk, .  . . , SEP), [See Horowitz [Fig. 1] Slice partitioning wherein the syntax contains slice data corresponding to how the blocks in the slice were coded.]
coding (C3), by means of an entropy coding module, of each of said subsets of blocks, by associating digital information with the symbols of each block of a subset under consideration, said coding step comprising, for the first block of the image, a sub-step (C33) of initializing state variables of said entropy coding module, [See Horowitz [0011] At the detection of a slice header (i.e. first block resides at the beginning of a slice), the entropy coding reset to an initialization state.  Decoding of an entropy coded symbol requires the successful decoding of previous entropy coded symbols.]
generation (C4) of at least one data sub-stream (F1) representative of at least one (SE1) of said coded subsets of blocks, [See Horowitz [Fig. 1] Slice Header/Data corresponds to data sub-stream.]
said coding method being characterized in that: in the case where the current block is the first block to be coded of a subset under consideration, determination (C42) of probabilities of symbol occurrence for said first current block, said probabilities being those which have been determined for a coded and decoded predetermined block of at least one other subset, [See Horowitz [0084 and Fig. 4] Entropy Prediction is included in the PTI, wherein PTIs control the prediction and in-loop filtering across the tile boundary.  Also, see 0011, decoding of an entropy coded symbol requires the successful decoding of previous entropy coded symbols.  Also, see 0036, use of CABAC states outside the slice/tile boundary.  Also, see Fig. 8, for the hardware for implementing the entropy coding.]
in the case where the current block is the last coded block of the subset under consideration: writing (C45), in the sub-stream representative of said at least subset under consideration, of the entirety of the digital information which has been associated with the symbols during the coding of the blocks of said subset under consideration, implementation (C46) of said initialization sub-step.  [See Horowitz [Fig. 4] Slice header/Slice data contains all the necessary entropy coding information for a given slice.] 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Demircin (US 20100098155) [0024] Improve upon CABAC encoding/decoding by using additional information to initialize the state of context models rather than resetting the context models to their default initial states and that previously decoded entropy slices are used to estimate initial context states for subsequent entropy slices.
Zhao (US 20090245349)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486